Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is in response to applicant’s amendment/response filed on 02/04/2022, which has been entered and made of record.  Claims 1 – 17, 19-20 have been amended.  No claim has been cancelled.  No claim has been added.  Claims 1-20 are pending in the application. 

Response to Arguments
Applicant's arguments filed on 02/04/2022 regarding claims rejection under 35 U.S.C 102 have been fully considered but they are not persuasive.
Applicant submits “Shuster does not describe a SDK configurable for each of a plurality of applications to provide an asset transfer client engine for each respective application. Rather, Shuster is a framework that coordinates interoperability of virtual worlds. Shuster   [0003] ("The disclosed embodiments may further enable individuals to build new virtual worlds within a framework, and allow third party users to better interact with those worlds."); Abstract ("Various embodiments facilitate interoperation (Remarks, Page 11).
The examiner disagrees with Applicant’s premises and conclusion.  Shuster teaches, ¶0004, “The virtual worlds server, which includes one or more processors, receives a request for a transfer of an avatar from an external virtual worlds server. The virtual worlds server determines authorization rights of the avatar to access the virtual worlds server. The virtual worlds server completes a transfer protocol with the external virtual worlds server. The virtual worlds server converts characteristics associated with the avatar based on one or more conversion rules associated with the virtual worlds server. The virtual worlds server engages the avatar for interaction with one or more worlds on the virtual worlds server.” There is a virtual server or servers to provide avatar transfer service. Each world could be an application. The worlds server thus can be a software development kit to provide an asset transfer client for each world. 

Applicant submits “Schuster does not describe that the plurality of applications (each with a respective transfer client engine provided by the SDK) each operating independently. Again, Shuster discusses a framework that allows the virtual worlds to be interconnected. See Schuster FIG. 1. The description of Shuster explains how (Remarks, Page 11.)
The examiner disagrees with Applicant’s premises and conclusion.  Applicant recites in ¶0019 that the applications 122 may all be on a single platform even though they can be independent of each other. Therefore, in Shuster’s case, a common framework does not indicate Shuster is not independent. Since Shuster teaches “third party worlds server” and “be two different service providers operating on different computing hardware”, it is obvious different providers are operated independently even they share a common framework. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Shuster et al. (US Pub 2013/0047217 A1) in view of Adoni et al. (US Pub 2011/0107239 A1).
As to claim 1, Shuster discloses a system for maintaining a persistent virtual identity and for delivering an avatar representing the persistent virtual identity to any of a plurality of applications (Fig .3, ¶0141, “a process of enabling an avatar to cross between two locations (e.g., worlds, scenes, instances, areas, etc.), as used in an embodiment. The locations may be two different service providers operating on different computing hardware, two virtual worlds operated on a single server, two locations or scenes within a virtual world, and/or two instances of a scene. (“Scenes” are discussed further below, and generally refer to a portion of a virtual world, such as a building or room.)” ¶0136, “In one embodiment, the objects retain their characteristics throughout any transitions.” ¶0139, “without losing its global status as an object of type “weapon-personal-powerful,” for example, so too may an avatar remain the same avatar type while displaying characteristics appropriate to the world it is then inhabiting.” Two different virtual worlds are considered as two different applications.), 
the system comprising: 
a software development kit (SDK) configurable for each of the plurality of applications to provide an asset transfer client engine for each respective application of the plurality of applications, each of the plurality of applications operating independently of the other of the plurality of applications (Fig. 3, ¶0118, “The worlds server 10 gathers any necessary information from database 20, transfers control of the end user avatar and data to the third party worlds server 80, which in turn records such data to its database server 90, and confirms to worlds server 10 that the transfer has been successful. Upon such confirmation, the worlds server 10 makes an entry in the database 20 that the avatar has been “checked out” of the database 20 (or, in another embodiment, actually removes the avatar data or some portion thereof from database 20). “Checking out” the data may take the form of a cryptographically secure transfer of control, such as is used for the virtual currency known as a “bitcoin.”” ¶0124, “The central transportation hub may serve as a place where all avatars may be moved from one virtual area to another.” ¶0141, “a process of enabling an avatar to cross between two locations (e.g., worlds, scenes, instances, areas, etc.), as used in an embodiment. The locations may be two different service providers operating on different computing hardware, two virtual worlds operated on a single server, two locations or scenes within a virtual world, and/or two instances of a scene. (“Scenes” are discussed further below, and generally refer to a portion of a virtual world, such as a building or room.)” Two different service providers operating on different computing hardware are considered as “each of the plurality of applications operating independently of the other of the plurality of applications”), 
and each of the plurality of applications imposing different requirements for avatars than the other of the plurality of applications (¶0134, “the process of transit between worlds includes a translation or modification of the user's properties from the properties appropriate for the first world (e.g., the world of departure) to properties appropriate for the second world (e.g., the world of entry). For example, consider an avatar moving from the Space War World 150 to the Car World 170. If the Car World 170 is configured so that all avatars appear as cars, a human warrior avatar from the Space War World 150 would be either out of place in the Car World 170, or may simply fail to be able to operate or move to the Car World 170. Similarly, an avatar that possesses a laser gun in the Space War World 150 attempting to move to the Sword Fight World 140 may find itself in possession of an item that does not function, or is not permitted, within the area. Loss of possessions may result in loss of value, functionality, status, and/or other desirable attributes.” Each virtual world has different properties requirements.), each asset transfer client engine to: 
receive a set of three-dimensional (3D) assets comprising an avatar that represents a persistent virtual identity (¶0146, “Alternately, a centralized database or record of avatar locations may be used to ensure avatar uniqueness.”¶0147, “The transfer protocol may also involve transfer and/or conversion of items and/or characteristics of the avatar, as shown at block 308. As explained in detail below, an avatar may be associated with characteristics, such as possessed items, appearance features, personality features, social relations, and so on. In moving between worlds or other locations, the avatar may have those characteristics automatically transferred. In some embodiments, those characteristics may furthermore be translated or converted to be appropriate to the destination location. For example, if the destination location has certain rules about required and/or permitted possessions, and the avatar has a possession that is not allowed in the new world, then the avatar's possession may be exchanged, converted, altered, replaced, removed, or otherwise affected. In various embodiments, the transfer process may be performed by a computer system at location 1, a computer system at location 2, a client computing device, a centralized server, and so on, as well as any combination of these.” ¶0152, “The characteristics may be represented in a data file such as that described with respect to blocks 303 and 304 of FIG. 3. Alternately, the characteristics may be acquired from an external and/or internal repository of characteristics.”); 
transform the set of 3D assets, according to requirements of the respective application, into an application-ready object (¶0140, “objects with correspondence to the new avatar may be transformed, possibly automatically, according to rules set by the user, the operator of the system, the operator of the world, and/or operators of other worlds. In this example, a human avatar with a fancy watch and fancy shoes may see the watch turn into a fancy car-mounted clock and the shoes into fancy tires when moving into Car World 170. In some embodiments, clothing and items with aesthetic elements may retain an aesthetic theme, so a human avatar with red clothes, for example, might transform into a car avatar with red paint when moving from Virtual Vancouver World 120 to Car World 170.” ¶0147, “the avatar may have those characteristics automatically transferred. In some embodiments, those characteristics may furthermore be translated or converted to be appropriate to the destination location” ¶0152, “At block 401, the system determines the characteristics of the avatar. The characteristics may be represented in a data file such as that described with respect to blocks 303 and 304 of FIG. 3. Alternately, the characteristics may be acquired from an external and/or internal repository of characteristics.”); and 
load the application-ready object into the respective application, at least one of the asset transfer client engines to receive modifications to the avatar that form a modified avatar (¶0149, “the computer system of location 2 engages the avatar for interaction. This may be reflected by the computer system of locations 1 and/or 2 sending appropriate data to the computing device of the user of the avatar, to update the graphical display for the avatar reflecting the new location.” ¶0150, “FIG. 4 is a flowchart of a process of converting items between worlds or other locations, as used in one embodiment.” ¶0160, “the appropriate characteristic for mapping is determined, and the avatar is associated with the new characteristic. The determination of the new characteristic may be made based on the attributes determined at block 403, and further based on attribute data of characteristics known or available to the world. In an embodiment, the world chooses a characteristic with sufficiently similar attributes, based on a heuristic, maximization, optimization, matching, regression, and/or other algorithm for comparing characteristics. In an embodiment, the user may have input into the selection of the mapped characteristic.” ¶0154, “one of the attributes is a class attribute indicating a type of object, such that objects of the same and/or similar class may be exchanged.” “a classification translation table may be maintained to track correlations between different class names used in different worlds.”); 
and one or more processors to: retrieve the set of 3D assets comprising the avatar from a data storage resource (¶0146, “Alternately, a centralized database or record of avatar locations may be used to ensure avatar uniqueness.” ¶0161, “characteristics are associated with real money, virtual money, and/or other exchangeable currency or items of value. In some cases, the avatar's original characteristic may be worth more or less than the mapped characteristic provided. As appropriate, then, the system may charge or refund an account associated with the avatar, as shown at block 407. In an embodiment, the charge or refund is made only if the conversion of the characteristic is permanent.” ¶0162, “surplus value may be held in an account on behalf of the user, and a deficit in value may be charged to the user or an amount equal to the deficit frozen in the user's account, all of which may be held for a period of time, until the object is converted back, or the earlier of the two events. In another embodiment, conversion of the object may be charged to the user (in the event of a value deficit) or credited to the user (in the event of a value surplus) together with an agreement that the object may be converted back at a fixed exchange rate during a certain period of time. Interest may accrue or be charged in any of these scenarios.”); 
(Fig. 4, ¶0166, “the avatar's characteristics are further updated based on local state stored by the world. The local state may be used by a world to maintain information pertinent to the particular world but not to the global avatar state.”;
and updating the data storage resource to conform the persistent virtual identity with the modified avatar (¶0163, “the conversion of characteristics is permanent rather than temporary. In such cases, at block 408 the global state for the avatar is updated as appropriate to reflect the avatar's change of characteristics. Specifically, at this block, the avatar's old characteristics may be revoked in the global state, and the avatar's new characteristics may be added to the global state. The global state, in an embodiment, reflects the avatar's characteristics across all worlds. Thus, when the global state is updated for the avatar's characteristics, the avatar may not receive previous characteristics when departing from the world. In an embodiment, the original characteristics of the avatar may become associated with the world after the global state update. For example, if an avatar exchanges a spacesuit for a coat of armor upon entering the medieval world, the spacesuit may become the possession of the medieval world, thus enabling the medieval world to sell or otherwise extract value from it. Alternately, the characteristic may be returned to a common pool for the world or service provider. Optionally, such a conversion and change of ownership may be in exchange for something of value (virtual or real), such as entry to the world. Optionally, such a conversion may occur over time, so that the user's interest in the item declines as time passes while the user is in the world.”).
(“Adoni, ¶0093, ” power may be transferred by the user between virtual spaces, or may follow an avatar to other virtual spaces.” ¶0127, “a virtual character, a virtual entity or a virtual character of the user, which may be constructed and used by the user within a first virtual world, may be transferred to a second, different, virtual world. Optionally, the transfer may include conversion or translation of features of the virtual entity, from features that are suitable for the first virtual world, to features that are suitable for the second virtual world.” ¶0147, “multiple VWNs may be developed, for example, directed at multiple age groups. For example, a first VWN may be directed at children aged 6 to 12, and a second VWN may be directed at teenagers aged 13 to 18. Optionally, a loyal user who outgrew the first VWN may smoothly transfer to the second VWN. Similar VWNs may be directed at students, adults, or the like.” ¶0155, “An avatar modifier module 313 may allow exchange, transformation and/or modification of avatars, avatar features, or other VW features associated with a virtual entity. In some embodiments, for example, the avatar modifier module 313 may utilize a lookup table or a conversion table, which converts a feature of a first VW (e.g., a sword in an action VW) into another feature of a second VW (e.g., a necklace in a fashion VW). In some embodiments, the conversion may allow the user to select between two or more transformation choices, upon switching from one VW to another. For example, the user may be presented with a choice, whether to convert his sword into a necklace or a bracelet. In some embodiments, the conversion may include automatic removal of the feature, for example, if no appropriate corresponding feature is available. For example, wings for virtual flying may be removed from the avatar when switching from an action VW into an undersea VW; and may optionally be automatically returned to the avatar upon returning to the action VW. Other suitable conversion methods may be used. In some embodiments, automatic modifications are performed not only with regard to the user's avatar, but also, optionally, with regard to other objects or items which may be associated with the user's virtual entity, for example, virtual accessories, virtual properties, characteristics of the virtual entity, or the like.” ¶0163, “accessing multiple VWs hosted by multiple servers and/or multiple third parties.”).
and each of the plurality of applications imposing different requirements for avatars than the other of the plurality of applications (Adoni, ¶0127, “a virtual character, a virtual entity or a virtual character of the user, which may be constructed and used by the user within a first virtual world, may be transferred to a second, different, virtual world.” ¶0155, “converts a feature of a first VW (e.g., a sword in an action VW) into another feature of a second VW (e.g., a necklace in a fashion VW).”).
Shuster and Adoni are considered to be analogous art because all pertain to virtual environment. It would have been obvious before the effective filing date of the claimed invention to have modified Shuster with the features of “a software Adoni, ¶0127).

As to claim 2, claim 1 is incorporated and the combination of Shuster and Adoni discloses further to configure the 3D asset to be compatible with the persistent virtual identity system (Shuster, Fig. 4, ¶0159, “Where there is a determination that an object is not mappable, the object may optionally be checked into a storage server, allowed to stay with the avatar but in unusable form (such as in the form of a virtual photograph of the object) at least until the object enters an area where it is usable or mappable, and/or virtual or real currency, goods, or services may be offered in exchange for the object. Such an offer may be particularly suited to instances where an avatar is intended to remain in a region where the object is not mappable for more than a short period of time. Alternatively, the object may be mapped to one of a plurality of user or operator selected like or unlike objects (such as a conversion of a sword into a plowshare), or certain objects may be automatically converted into a like or unlike object. The global and/or local state may be used to maintain this storage of unusable or multiply-mapped objects.”).

As to claim 3, claim 2 is incorporated and the combination of Shuster and Adoni discloses the one or more processors configures the 3D asset to be compatible by one or more of: 
grouping the geometry into one or more items; defining the levels of details for each of the one or more items; generating geographical maps (geomaps); adding self-defining behavioral information to objects for runtime simulation; configuring materials of the 3D asset; configuring multilayered characteristics of the geometry for runtime-optimized multilayer depth and volumetric preservation between meshes; and setting up zones on items for heterogeneous mesh deformation (Shuster, ¶0318, “the identified objects may be aggregated into groups. The aggregation enables the object cloud to act as a summary for a large number of objects and/or characteristics. The aggregations may be based on metadata and/or information about the relevant objects and/or characteristics, such as properties, tags, attributes, and the like.” ¶0121, “geographical location, may be encoded within, associated with, and/or imputed to the avatar itself for purposes of boundary events” ¶0140, “objects with correspondence to the new avatar may be transformed, possibly automatically, according to rules set by the user, the operator of the system, the operator of the world, and/or operators of other worlds. In this example, a human avatar with a fancy watch and fancy shoes may see the watch turn into a fancy car-mounted clock and the shoes into fancy tires when moving into Car World 170.”). 

As to claim 4, claim 1 is incorporated and the combination of Shuster and Adoni discloses to upload the set of 3D assets to the data storage resource to be stored for future access by the SDK (Shuster, ¶0170, “The characteristic may be drawn from the global state identifying the avatar's characteristics.” ¶0174, “Global avatar state 601 may be stored by a service provider or other data repository, and maintain records relating to one or more avatars. Global avatar state may maintain information such as characteristics of avatars, including attributes 602 (such as appearance, personality, social relations, etc.) and possessions 603. Additionally, global avatar state may maintain authentication data 604, which may be used, for example, at block 305 of FIG. 3.” ¶0175, “The characteristics may be stored as part of global avatar state 601. Alternately, attributes may be stored in a separate data repository of attributes of avatar characteristics.” ¶0184, “determines whether a corresponding change can be made to a global state” ¶0188, “Where a change to global state can be made at block 704, the change is made at block 706 and stored at block 707.”).

As to claim 5, claim 1 is incorporated and the combination of Shuster and Adoni discloses persistent virtual identity comprises one or more of: a set of one or more following 3D assets, history associated with a user of the system, social reputation, (Shuster, ¶0193, “history information for avatars may be utilized to rate risk and desirability of having an avatar enter an area” ¶0149, “This may be conditioned on the reputation of each of the locations, contractual or other relationships between the locations, latency between the locations, historical data about success of movement of avatars between locations, or other factors.” ¶0174, “Global avatar state may maintain information such as characteristics of avatars, including attributes 602 (such as appearance, personality, social relations, etc.) and possessions 603.”)

As to claim 6, claim 1 is incorporated and the combination of Shuster and Adoni discloses one or more brand modules each corresponding to an application of the plurality of applications and providing one or more of standards, rules, and protocols for the corresponding application, wherein one or more processor is further to configure the set of 3D assets according to user specified distribution based upon rules and conditions associated with the set of 3D assets and as provided by the one or more brand modules (Shuster, ¶0004, “The virtual worlds server converts characteristics associated with the avatar based on one or more conversion rules associated with the virtual worlds server.” ¶0014, “The computer system includes a conversion module configured to convert characteristics associated with the avatar based on one or more conversion rules associated with the virtual worlds server.” ¶0136, “It may also be accomplished through express user preferences or preferences or rules set by one or both of the worlds involved.” ¶0140, “objects with correspondence to the new avatar may be transformed, possibly automatically, according to rules set by the user, the operator of the system, the operator of the world, and/or operators of other worlds.”).

As to claim 8, claim 1 is incorporated and the combination of Shuster and Adoni discloses a first application is configured for a first computing platform and a second application is configured for a second computing platform (Shuster, Fig. 2, Fig. 18, ¶0297, “virtual reality environment”. ¶0310, “augmented reality systems”).

As to claim 9, claim 8 is incorporated and the combination of Shuster and Adoni discloses the first computing platform is a virtual reality (VR) platform and the second computing platform is a VR platform (Shuster, ¶0113, “participating in a hosted virtual reality process” ¶0297, “virtual reality environment” ¶0310, “Although the embodiments described herein relate to information in a virtual world system, the object cloud embodiments described herein need not be so limited. For example, augmented reality systems may superimpose object clouds onto the real world, such as through head-mounted displays. Thus, real-world data may be used to construct object clouds, in addition or alternatively to virtual world data.”)

As to claim 10, claim 1 is incorporated and the combination of Shuster and Adoni discloses the one or more processors further to move the set of 3D assets from a first application of the plurality of applications to a second application of the plurality of applications (Shuster, ¶0046, “The computer system includes a path execution module configured to automatically transition the first object based on the computed transition path.” ¶0139, “Just as a sword in one world may be a gun in another, without losing its global status as an object of type “weapon-personal-powerful,” for example, so too may an avatar remain the same avatar type while displaying characteristics appropriate to the world it is then inhabiting. For example, an avatar within Virtual Vancouver World 120 may move into Car World 170. If Car World 170 is defined as only having cars as avatars, the avatar may be automatically changed into a car. Alternatively, the user may be warned that the avatar is about to be rendered as a car and asked for permission before continuing the transition.”)

As to claim 11, claim 10 is incorporated and the combination of Shuster and Adoni discloses the one or more processors move the set of 3D assets into the second application in a manner such that settings and status of the set of 3D assets remain the same through the transition to begin in the second application as they were in the first application (Shuster, ¶0136, “In one embodiment, the objects retain their characteristics throughout any transitions.” ¶0139, “without losing its global status as an object of type “weapon-personal-powerful,” for example, so too may an avatar remain the same avatar type while displaying characteristics appropriate to the world it is then inhabiting.”)

As to claim 12, claim 10 is incorporated and the combination of Shuster and Adoni discloses the SDK conforms the set of 3D assets to one or more stardards of the respective application, including one of: an art style; a theme (Shuster, ¶0140, “a human avatar with a fancy watch and fancy shoes may see the watch turn into a fancy car-mounted clock and the shoes into fancy tires when moving into Car World 170. In some embodiments, clothing and items with aesthetic elements may retain an aesthetic theme, so a human avatar with red clothes, for example, might transform into a car avatar with red paint when moving from Virtual Vancouver World 120 to Car World 170.”).

As to claim 13, claim 1 is incorporated and the combination of Shuster and Adoni discloses an application interface to enable electronic communications with the plurality of applications (Shuster, Fig. 18, ¶0270, “Communications between the service provider system 1801, external data sources 1808, and other external systems”)

As to claim 14, the combination of Shuster and Adoni discloses a method for maintaining a persistent virtual identity and for delivering an avatar representing the persistent virtual identity to any of a plurality of applications, the method comprising: (See claim 1 for detailed analysis.).

As to claim 15, claim 14 is incorporated and the combination of Shuster and Adoni discloses configuring the set of 3D assets to be compatible with a persistent virtual identity system (See claim 2 for detailed analysis.).

As to claim 16, claim 15 is incorporated and the combination of Shuster and Adoni discloses configuring the set of 3D assets to be compatible comprises one or more of: grouping geometry into one or more items; defining levels of details for each of the one or more items; generating geographical maps (geomaps); adding self-defining behavioral information to objects for runtime simulation; configuring materials of the 3D asset; configuring multilayered characteristics of the geometry for runtime-optimized multilayer depth and volumetric preservation between meshes; and setting up zones on items for heterogeneous mesh deformation (See claim 3 for detailed analysis.).

As to claim 17, claim 14 is incorporated and the combination of Shuster and Adoni discloses uploading the set of 3D assets to be stored for future access by the SDK. (See claim 4 for detailed analysis.).

As to claim 18, claim 14 is incorporated and the combination of Shuster and Adoni discloses the persistent virtual identity comprises one or more of: a set of one or more following 3D assets, history associated with a user of the system, social reputation, social standing, inventory, wardrobe, and trophies (See claim 5 for detailed analysis.).

As to claim 19, claim 14 is incorporated and the combination of Shuster and Adoni discloses determining one or more brand modules each corresponding to an application of the plurality of applications and providing one or more of standards, rules, and protocols for the corresponding application, configuring the set of 3D assets according to user specified distribution based upon rules and conditions associated with the set of 3D assets and as provided by the one or more brand modules (See claim 6 for detailed analysis.).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Shuster et al. (US Pub 2013/0047217 A1) in view of Adoni et al. (US Pub 2011/0107239 A1) and Gill et al. (US Pub 2010/0203968 A1)

As to claim 7, claim 1 is incorporated and Shuster does not disclose the SDK engine futher provides one or more of: a morphing module, a joint center transform (JCT) bone module, a standard shape module, a projection module, a head scanning to a dynamic mesh fitting module, a heterogeneous mesh behavior module, a hair module, and a smart props module.
Gill teaches the SDK provides one or more of: a morphing module, a joint center transform (JCT) bone module, a standard shape module, a projection module, a head scanning to a dynamic mesh fitting module, a heterogeneous mesh behavior module, a (Gill, ¶0156, “this mesh can be deformed by so called ‘blend shapes’ (or ‘morph targets’). Blend shapes are commonly used for facial animation of game characters or avatars using known techniques.” ¶0034, “The user can therefore modify the mesh of their avatar by making simple parametric adjustments to the so-called ‘bones’ of the skeletal models. Typically these bones are interlinked so that modification to one bone or set of bones also affects other related bones, so maintaining a harmonious set of physical proportions for the mesh.” ¶0001, “The purpose of such naming and customisation is typically to project the user's personality within the game, and/or to be as distinctive as possible.” ¶0176, “These meshes typically provide accessories for the head and face, such as spectacles, hair, hats, and headphones”)
Shuster and Gill are considered to be analogous art because all pertain to virtual environment. It would have been obvious before the effective filing date of the claimed invention to have modified Shuster with the features of “the SDK provides one or more of: a morphing module, a joint center transform (JCT) bone module, a standard shape module, a projection module, a head scanning to a dynamic mesh fitting module, a heterogeneous mesh behavior module, a hair module, and a smart props module” as taught by Gill. The suggestion/motivation would have been by enabling the distribution of user-modified skeletal models for avatars, advantageously a population of avatars within an on-line environment can therefore be more easily differentiated when the (Gill, ¶0010).

As to claim 20, claim 14 is incorporated and the combination of Shuster and Gill discloses the SDK provides one or more of: a morphing module, a joint center transform (JCT) bone module, a standard shape module, a projection module, a head scanning to a dynamic mesh fitting module, a heterogeneous mesh behavior module, a hair module, and a smart props module (See claim 7 for detailed analysis.).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/
Primary Examiner, Art Unit 2613